DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/102886 08/27/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 06/30/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and the abstract and claims 5, 14, 16, 19-20, 23-26, 29-34 and 36 have been cancelled and claims 4, 6, 8, 9, 11-13, 15, 17, 18, 22 and 27 have been amended and claims 1-3, 7, 10, 28 and 35 have been remained.
         Claims 1-4, 6-13, 15, 17-18, 21-22, 27-28 and 35 are currently pending in the application.
                                              Oath/Declaration
4.   The oath/declaration filed on 06/30/2020 is acceptable.
                                Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/22/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY SUBSTRATE HAVING CONNECTION ELECTRODE PATTERN SURROUND FIRST ELECTRODE PATTERN AND INCLUDING AT LEAST TWO OF PLURAL OF CONNECTING ELECTRODES WHICH ARE BLOCK SHAPES SEPARATED FROM EACH OTHER, MANUFACTURING METHOD THEREOFF< AND DISPLAY DEVICE HAVING THE SAME – or is suggested by the applicant.
                                Allowable Subject Matter
6.    Claims 1-4, 6-13, 15, 17-18, 21-22, 27-28 and 35 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display substrate, comprising a second electrode, located in the display region and the peripheral region and connected with the connecting electrode pattern, the second electrode and the first electrode pattern being spaced apart from each other, and the second electrode being configured to receive a first power signal; and wherein the connecting electrode pattern surrounds the first electrode pattern, and at least two of the plurality of connecting electrodes are each of a block shape and are spaced apart from each other, in combinations with the other structures as cited in the independent claim 1.

      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a manufacturing method of a display substrate, comprising forming a second electrode, the second electrode being located in the display region and the peripheral region and connected with the connecting electrode pattern, the second electrode and the first electrode pattern being spaced apart from each other, and the second electrode being configured to receive a first power signal; and wherein the connecting electrode pattern surrounds the first electrode pattern, and at least two of the plurality of connecting electrodes are each of a block shape and are spaced apart from each other, in combinations with the other steps as cited in the independent claim 28.
        Claim 35 is directly depend on the independent claim 28.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
     
                                                       Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2018/0166525 A1), PARK et al. (U.S. Publication No. 2019/0288046 A1), LEE et al. (U.S. Publication No. 2019/0334112 A1), and Ahn et al. (U.S. Publication No. 2008/0297042 A1).
                                                         Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/PHUC T DANG/Primary Examiner, Art Unit 2892